Name: Commission Implementing Regulation (EU) 2018/1263 of 20 September 2018 establishing the forms for the submission of information by parcel delivery service providers pursuant to Regulation (EU) 2018/644 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: distributive trades;  organisation of transport;  consumption;  communications;  European construction;  marketing;  information and information processing;  documentation
 Date Published: nan

 21.9.2018 EN Official Journal of the European Union L 238/65 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1263 of 20 September 2018 establishing the forms for the submission of information by parcel delivery service providers pursuant to Regulation (EU) 2018/644 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/644 of the European Parliament and of the Council of 18 April 2018 on cross-border parcel delivery services (1), and in particular Article 4(4) thereof, Whereas: (1) Regulation (EU) 2018/644 lays down specific provisions to foster better cross-border parcel delivery services in addition to those laid down in Directive 97/67/EC of the European Parliament and of the Council (2). Those provisions concern in particular regulatory oversight related to parcel delivery services and the transparency of tariffs for certain cross-border parcel delivery services. (2) Regulation (EU) 2018/644 requires that parcel delivery service providers submit to national regulatory authority of the Member State in which they are established information about themselves using a form established by the Commission. (3) Article 4(1) of Regulation (EU) 2018/644 requires submitting information about parcel delivery service provider only once and that they inform the national regulatory authority of any change to that information within 30 days. Article 4(3) of Regulation (EU) 2018/644 requires submitting information about the activities of the parcel delivery service provider every year. It is therefore appropriate to establish two separate forms for submission of that information. (4) In order to avoid the double counting of parcels, parcel delivery service providers should, when providing information on the number and turnover of parcels handled over the previous calendar year, indicate whether the parcel delivery services are contracted with the sender or handled on behalf of another parcel delivery service provider. The submission should also include information on whether the parcels are sent to or received from destinations within or outside the Union, as this will have an impact on the steps in the postal delivery chain that are undertaken by that provider. (5) Given that the requested information is to be processed by the national regulatory authorities of the Member States and in view of the expertise of those authorities, the forms have been drawn up in close cooperation with the European Regulators Group for Postal Services. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 21 of Directive 97/67/EC, HAS ADOPTED THIS REGULATION: Article 1 The forms for the submission of the information referred to in paragraphs 1 and 3 of Article 4 of Regulation (EU) 2018/644 are set out in Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 112, 2.5.2018, p. 19. (2) Directive 97/67/EC of the European Parliament and of the Council of 15 December 1997 on common rules for the development of the internal market of Community postal services and the improvement of quality of services (OJ L 15, 21.1.1998, p. 14). ANNEX I Text of image Form for the submission of information referred to in Article 4(1) of Regulation (EU) 2018/644 (1) Table 1. Information on the parcel delivery service provider. Name Legal status and form Registration number in a trade or similar register VAT identification number Address of establishment If applicable, name of the group or a franchised network of parcel delivery service providers to which the parcel delivery service provider belongs. Date of submission Table 2. Contact details of a contact person. First name and last name Function Email address Phone number Table 3. Characteristics of the parcel delivery services offered (2). Steps in the postal delivery chain clearance sorting transport distribution Within the scope of USO (3) Outside the scope of USO Notes/remarks Table 4. Detailed description of the parcel delivery services offered (4). Table 5. General terms and conditions for parcel delivery services (5). Link(s): (1) In accordance with Article 4(5) of Regulation (EU) 2018/644 the national regulatory authorities may impose information requirements additional to those referred to in Article 4(1) of that Regulation. The requirement to submit the information referred to in Article 4(1) of Regulation (EU) 2018/644 is subject to paragraphs 6 and 7 of Article 4 of that Regulation. (2) Tick the boxes corresponding to services offered. Do not tick the box if the service is offered by a subcontractor. (3) Universal service obligation. (4) Provide this information where possible and indicate whether added value is offered. (5) Attach a copy of the relevant documents in an Annex to this form. Provide also details of complaints procedures for users and any potential limitations of liability. If the relevant documents are available online, provide the link(s). ANNEX II Text of image Form for the submission of information referred to in Article 4(3) of Regulation (EU) 2018/644 (1) Name of parcel delivery service provider Registration number in a trade or similar register Date of submission (2) Name of contact person Year for which information is submitted Table 1. Number (3) of parcels handled over the previous calendar year and annual turnover in parceldelivery services for the previous calendar (4) year in the Member State in which the parcel deliveryservice provider is established (5). Table 1.1. Domestic parcel delivery services Unit Contracted with the sender Handled on behalf of another provider Remarks Number of parcels (6) Turnover in parcel delivery services (7) Table 1.2. Incoming cross-border parcel delivery services (intra and extra Union/EuropeanEconomic Area (EEA)) Unit contracted with the sender handled on behalf of another provider Remarks Total number of incoming parcels (1) of which number of parcels incoming from INTRA Union/EEA (1) of which number of parcels incoming from EXTRA Union/EEA (1) Turnover in incoming parcels delivery services (2) of which turnover of parcels delivery service incoming from INTRA Union/EEA (2) of which turnover of parcels delivery service incoming from EXTRA Union/EEA (2) Table 1.3. Outgoing cross-border parcel delivery services (intra and extra Union/EEA) Unit contracted with the sender handled on behalf of another provider Remarks Number of parcels (1) of which number of parcels outgoing to INTRA Union/EEA (1) Text of image of which number of parcels outgoing to EXTRA Union/EEA (1) Total turnover from outgoing parcels delivery services (2) of which turnover of parcels delivery service outgoing to INTRA Union/EEA (2) of which turnover of parcels delivery service outgoing to EXTRA Union/EEA (2) Table 2. Number of persons working for the parcel delivery service provider over the previous calendaryear involved in the provision of parcel delivery services in the Member State in whichthe provider is established. 30/06/20XX 31/12/20XX Remarks Full-time Part-time Temporary employees Self-employed TOTAL Table 3. Information concerning characteristics of parcel delivery services provided by subcontractors of parcel delivery service providers (8) Name of subcontractor clearance sorting transport distribution Remarks Total number of subcontractors (9) Subcontractor 1 (10) Subcontractor 2 (5) Subcontractor 3 (5) Subcontractor 4 (5) Subcontractor 5 (5) Text of image Table 4. Names of subcontractors of parcel delivery service providers (11) Numbering of subcontractors Name of subcontractor Remarks ( ¦) (12) ( ¦) Table 5. Any publicly accessible price list applicable on January 1 of each calendar year forparcel delivery services (13). List attached as Annex ¦. Link(s): (1) In accordance with Article 4(5) of Regulation (EU) 2018/644 the national regulatory authorities may impose information requirements additional to those referred to in Article 4(3) of that Regulation. Requirement to submit the information referred to in Article 4(3) of Regulation (EU) 2018/644 is subject to paragraphs 6 and 7 of Article 4 of that Regulation. (2) In accordance with Article 4(3), the form is to be submitted by 30 June of each calendar year. (3) Include items generated by activities related both to standard parcels and to shipments of goods handled in the letter post mail stream. (4) Where the information provided is based on estimation, describe the basis of it. (5) Provide information on actual parcel delivery services provided from an establishment in a Member State from the previous calendar year (mentioned above as year for which information is submitted). (6) Indicate in thousand (000). (7) Indicate in thousands of national currency, VAT excluded. (8) Provide an estimate of the number of subcontractors that provide any of the services in the postal delivery chain. (9) State the number of subcontractors involved in each relevant step (the sum might exceed the total number of subcontractors as some of the subcontractors may provide services at several steps). (10) Provide the names of the five largest subcontractors and indicate which steps of the delivery chain they provide. (11) Provide information on subcontractors over the previous calendar year. (12) Provide information either directly in the table or attach a document to this form listing the subcontracors. (13) Attach the list to this form and, if the list is available online, provide the link(s).